





Exhibit 10.36


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment”), made as of
this 10th day of October 2017, is entered into by and between The KeyW
Corporation, a Maryland corporation with its principal place of business at 7740
Milestone Parkway, Suite 150, Hanover, MD 21076 (“KeyW”) and Kirk Herdman (the
“Employee”).
WHEREAS, KeyW and Employee entered into an Employment Agreement dated April 4,
2017, (the “Employment Agreement”) whereby KeyW and Employee terminated
Employee’s prior employment agreement with Sotera Defense Solutions, Inc. (the
“Company”) and the Company agreed to continue Employee’s employment with the
Company upon the terms contained in the Employment Agreement;
WHEREAS, KeyW intends to promote Employee to an Executive Vice President, and
increase Employee’s compensation package as a result of such promotion; and
WHEREAS, the Company and Employee mutually wish to amend the Employment
Agreement.
NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Fourth Amendment, the parties agree:
1.
Section 2.1 is amended by deleting the words “Senior Vice President, Business
Development” and replacing them with the words “Executive Vice President,
Business Development and Strategy.”



2.
Section 2.1(a) is amended by deleting the words “Three Hundred Twenty-Four
Thousand Dollars ($324,000.00) per year” and replacing them with the words
“Three Hundred Thirty Thousand Dollars ($330,000.00) per year.”



3.
Section 2.1(a) is further amended by deleting the words “For calendar year 2017,
the Employee shall be eligible to receive an annual bonus of up to thirty
percent (30%) of the Employee’s annual base salary if the Company determines
that the Employee achieved the performance targets and other criteria set in the
Sotera Incentive Compensation Plan (“SCIP”). For each calendar year thereafter,
the Employee shall be eligible to receive an annual bonus of up to fifty percent
(50%) of the Employee’s annual base salary if the Company determines that the
Employee achieved the performance targets and other criteria set in the SICP”
and replacing them with the words “The Employee shall be eligible to receive an
annual bonus of up to fifty percent (50%) of the Employee’s annual base salary
if the Board determines that the Employee achieved the performance targets and
other criteria set in the KeyW Annual Incentive Plan (“AIP”). The target bonus
pursuant to the AIP may be adjusted by KeyW from time to time.”



4.
A new Section 2.1(c)(iii) is hereby added to the Employment Agreement as
follows:



(iii)     Additional Long-Term Incentive Shares. If at any time prior to the
fifth (5th) anniversary of the Effective Date, the closing market price of
HoldCo’s registered common stock as reported on the NASDAQ Global Market (or any
other market or exchange on which shares of HoldCo’s common stock are listed or
registered, if not on the NASDAQ





--------------------------------------------------------------------------------





Global Market) over any thirty (30) consecutive trading days is at or greater
than the Target Price Per Share set forth in this Section 2.1(c)(iii) for each
day in such thirty (30)-consecutive trading day period, the Company will award
the Employee shares of Stock (as defined in Exhibit A of this First Amendment)
in an amount equal to the sum of (A) the number of shares listed next to the
Target Price Per Share in this Section 2.1(c)(iii) and (B) the number of shares
listed next to any lower Target Price Per Share set forth in this Section
2.1(c)(iii) (“Additional Long-Term Incentive Shares”) that have not already been
awarded. Once the Additional Long-Term Incentive Shares applicable to a Target
Price Per Share set forth in this Section 2.1(c)(iii) have been awarded, the
Company shall make no future awards of Additional Long-Term Incentive Shares
with respect to the applicable Target Price(s) Per Share set forth in this
Section 2.1(c)(iii), but the Employee shall be eligible for one or more
additional grants with respect to the remaining Target Price Per Share set forth
in this Section 2.1(c)(iii) that were not previously achieved or exceeded. In no
event will the Employee receive more than One Hundred Thousand (100,000)
Additional Long-Term Incentive Shares.
Target Price Per Share
Long-Term Incentive Shares Rights
$13.00
6,250
$16.00
6,250
$20.00
12,500
$25.00
12,500
$30.00
12,500



For purposes of clarity and by way of example, if the closing market price of
HoldCo’s registered common stock is reported at $20.00 for thirty (30)
consecutive trading days, the Company shall award the Employee 50,000 Additional
Long-Term Incentive Shares (25,000 next to the $20 Target Price Per Share set
forth in this Section 2.1(c)(iii) plus another 25,000 for the Target Price Per
Share set forth in this Section 2.1(c)(iii) for $13 and $16). If prior to the
fifth (5th) anniversary of the Effective Date, the closing market price of
HoldCo’s registered common stock is reported at $30.00 for thirty (30)
consecutive trading days, the Company shall award the Employee an additional
50,000 Additional Long-Term Incentive Shares (25,000 for $30 and 25,000 for
$25). Because the Employee previously received Additional Long-Term Incentive
Shares with respect to the $13, $16 and $20 Target Price Per Share as set forth
in this Section 2.1(c)(iii), Employee is not entitled to a second award with
respect to such amounts.
5.
Anywhere in the Employment Agreement, except Section 2.1(c)(ii) and Exhibit A of
the Employment Agreement, that uses the term “Long-Term Incentive Shares,” such
term shall be deemed to include “Additional Long-Term Incentive Shares.”



6.
Capitalized terms used in this First Amendment shall have the meaning assigned
to such terms in the Employment Agreement unless otherwise provided in this
First Amendment.



7.
Except as modified herein, the Employment Agreement and all of the terms and
provisions thereof shall remain unmodified and in full force and effect as
originally written.

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year set forth above. THE KEYW CORPORATION:







--------------------------------------------------------------------------------







 
THE KEYW CORPORATION
 
By:
/s/ William J. Weber
 
Name:
William J. Weber
 
Title:
President and Chief Executive Officer
 
 
 
 
EMPLOYEE
 
By:
/s/ Kirk Herdman
 
Name:
Kirk Herdman
 
 
 








--------------------------------------------------------------------------------





EXHIBIT A
The KeyW Corporation 2013 Amended and Restated Stock Incentive Plan is
incorporated herein by reference.







--------------------------------------------------------------------------------





THE KEYW HOLDING CORPORATION
AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN
The KEYW Holding Corporation, a Maryland corporation (the “Company”), sets forth
herein the terms of its 2013 Stock Incentive Plan (the “Plan”) as follows:
1.
PURPOSE

The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees, and other persons, and to motivate such persons to serve the Company
and its Affiliates and to expend maximum effort to improve the business results
and earnings of the Company, by providing to such persons an opportunity to
acquire or increase a direct proprietary interest in the operations and future
success of the Company. To this end, the Plan provides for the grant of stock
options, stock appreciation rights, restricted stock and stock units in
accordance with the terms hereof. Stock options granted under the Plan may be
nonqualified stock options or incentive stock options, as provided herein.
The Plan was originally adopted by the Board of Directors of the Company on May
4, 2012, subject to the approval by the stockholders of The KEYW Holding
Corporation, which approval was obtained on August 15, 2012. The Plan became
effective January 1, 2013.
The Plan was amended and restated by the Board of Directors on July 6, 2015,
subject to the approval by the stockholders of The KEYW Holding Corporation.
The amendment increases the amount of shares available in the Plan from
2,000,000 to 2,700,000 shares of the Company’s common stock.
2.
DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:
2.1“Affiliate” means, with respect to a Person, any company or other trade or
business that controls, is controlled by or is under common control with such
Person within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary, provided that an entity may not
be considered an Affiliate if it results in noncompliance with Code Section
409A.
2.2“Award” means a grant of an Option, Restricted Stock, Restricted Stock Unit,
SARs or Performance Shares under the Plan.
2.3“Award Agreement” means the written agreement between the Company and a
Grantee that evidences and sets out the terms and conditions of an Award.
2.4“Benefit Arrangement” shall have the meaning set forth in Section 13 hereof.
2.5“Board” means the Board of Directors of The KEYW Holding Corporation.
2.6“Cause” means, as determined by the Board and unless otherwise provided in an
applicable agreement with the Company or an Affiliate thereof, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses); or
(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Service Provider and the Company or an Affiliate thereof.
2.7“Change of Control” means (i) the dissolution or liquidation of the Company
or a merger, consolidation, or reorganization of the Company with one or more
other entities in which the Company is not the surviving entity or (ii) a sale
of substantially all of the assets of the Company to another person or entity.
2.8“Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.
2.9“Committee” means the Compensation Committee of, and as designated from time
to time by resolution of, the Board, which shall consist of two (2) or more
independent members of the Board.
2.10“Company” has the meaning set forth in the Preamble.
2.11“Disability” means the Grantee is unable to perform each of the essential
duties of such Grantee’s position by reason of a medically determinable physical
or mental impairment which is potentially permanent in





--------------------------------------------------------------------------------





character or which can be expected to last for a continuous period of not less
than twelve (12) months; provided, however, that with respect to rules regarding
expiration of an Incentive Stock Option following termination of the Grantee’s
Service, Disability shall mean the Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.
2.12“Effective Date” means January 1, 2013.
2.13“Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.
2.14“Fair Market Value” means the value of a share of Stock, determined as
follows: if on the Grant Date or other determination date the Stock is listed on
an established national or regional stock exchange, or is publicly traded on an
established securities market, the Fair Market Value of a share of Stock shall
be the closing price of the Stock on such exchange or in such market (if there
is more than one such exchange or market the Board shall determine the
appropriate exchange or market) on the Grant Date or such other determination
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Stock is reported for
such trading day, on the next preceding day on which any sale shall have been
reported. If the Stock is not listed on such an exchange, quoted on such system
or traded on such a market, Fair Market Value shall be the value of the Stock as
determined by the Board in good faith in a manner consistent with Code Section
409A.
2.15“Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent (50%) of the beneficial interest, a foundation in which any one or
more of these persons (or the Grantee) controls the management of assets, and
any other entity in which one or more these persons (or the Grantee) own more
than fifty percent (50%) of the voting interests in such entity.
2.16“Grant Date” means, as determined by the Board, the latest to occur of (i)
the date as of which the Board approves an Award, (ii) the date on which the
recipient of an Award first becomes eligible to receive an Award under Section 6
hereof, or (iii) such other date as may be specified by the Board.
2.17“Grant Share” shall have the meaning set forth in Section 15.3 hereof.
2.18“Grantee” means a person who receives or holds an Award under the Plan.
2.19“Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422, or the corresponding provision of any subsequently
enacted tax statute, as amended from time to time.
2.20“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.
2.21“Option” means an option to purchase one or more shares of Stock pursuant to
the Plan.
2.22“Option Price” means the purchase price for each share of Stock subject to
an Option.
2.23“Other Agreement” shall have the meaning set forth in Section 13 hereof.
2.24“Parachute Payment” shall have the meaning set forth in Section 13 hereof.
2.25“Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other entity or organization.
2.26“Plan” has the meaning set forth in the Preamble.
2.27“Purchase Price” means the purchase price for each share of Stock issued
pursuant to an Award of Restricted Stock or Stock Units.
2.28“Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.
2.29“Restricted Stock” means shares of Stock, awarded to a Grantee pursuant to
Section 9 hereof, that are subject to restrictions and to a risk of forfeiture.
2.30“Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.
2.31“Service” means service as an employee, officer, director or other Service
Provider of the Company or an Affiliate thereof. Unless otherwise stated in the
applicable Award Agreement, a Grantee’s change in position or duties shall not
result in interrupted or terminated Service, so long as such Grantee continues
to be an employee, officer, director or other Service Provider of the Company or
an Affiliate thereof. Subject to the preceding sentence, whether a termination
of Service shall have occurred for purposes of the Plan shall be determined by
the Board, which determination shall be final, binding and conclusive.





--------------------------------------------------------------------------------





2.32“Service Provider” means an employee, officer or director of the Company or
an Affiliate thereof, or a consultant or adviser currently providing services to
the Company or an Affiliate thereof.
2.33“Stock” means the common stock, $0.001 par value per share, of the Company.
2.34“Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as a SAR, pursuant to Section 8
herein.
2.35“Stock Unit” means a bookkeeping entry representing the equivalent of one
share of Stock awarded to a Grantee pursuant to Section 9 hereof.
2.36“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Code Section 424(f).
2.37“Ten-Percent Stockholder” means an individual who owns more than ten percent
(10%) of the total combined voting power of all classes of outstanding stock of
the Company, its parent or any of its Subsidiaries. In determining stock
ownership, the attribution rules of Code Section 424(d) shall be applied.
3.
ADMINISTRATION OF THE PLAN

3.1    Board.
The Plan shall be administrated by the Board or, the Committee with respect to
“qualified performance-based compensation” subject to Code Section 162(m) or to
the extent the Board delegates its administrative responsibilities to the
Committee pursuant to Section 3.2 (any reference to the Board shall include the
Committee when the Committee is acting as the administrator pursuant to this
Section 3.1). The Board shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s certificate of
incorporation and bylaws and applicable law. The Board shall have full power and
authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Board deems to be necessary or appropriate to the administration
of the Plan, any Award or any Award Agreement. All such actions and
determinations shall be by the affirmative vote of a majority of the members of
the Board present at a meeting or by consent of the Board executed in writing in
accordance with the Company’s certificate of incorporation and bylaws and
applicable law. The interpretation and construction by the Board of any
provision of the Plan, any Award or any Award Agreement shall be final, binding
and conclusive.
3.2    Committee.
The Board from time to time may delegate its powers and authorities related to
the administration and implementation of the Plan, as set forth in Section 3.1
above to the Committee and the Board may delegate to one or more committees of
the Board or to the CEO responsibility for the day-to-day operation of the Plan.
In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken by or such determination may be made by the
applicable Committee if the power and authority to do so has been delegated to
the Committee by the Board as provided for in Section 3.1 and all references
herein to the Board shall be deemed to be the Committee. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive.
3.3    Terms of Awards.Subject to the other terms and conditions of the Plan,
the Board shall have full and final authority to:
(i)    designate Grantees;
(ii)    determine the type or types of Awards to be made to a Grantee;
(iii)    determine the number of shares of Stock to be subject to an Award;
(iv)
establish the terms and conditions of each Award (including, but not limited to,
the Option Price of any Option, the nature and duration of any restriction or
condition (or provision for lapse thereof) relating to the vesting, exercise,
transfer, or forfeiture of an Award or the shares of Stock subject






--------------------------------------------------------------------------------





thereto, and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options provided that any Award must be subject to a minimum
vesting period of at least one year;
(v)    prescribe the form of each Award Agreement evidencing an Award; and
(vi)
subject to Section 5.3; amend, modify, or supplement the terms of any
outstanding Award (provided, that, no amendment, modification or supplement of
any Award shall, without the consent of the Grantee, impair the Grantee’s rights
under such Award).

The Board’s authority hereunder specifically includes the authority, in order to
effectuate the purposes of the Plan but without amending the Plan, to modify
Awards to eligible individuals who are foreign nationals or are individuals who
are employed outside the United States to recognize differences in local law,
tax policy, or custom. Notwithstanding the foregoing, no amendment, modification
or supplement of any Award shall, without the consent of the Grantee, impair the
Grantee’s rights under such Award.
The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Grantee. In addition, the Company may
annul an Award if the Grantee is an employee of the Company or an Affiliate
thereof and is terminated for Cause as defined in the applicable Award Agreement
or the Plan, as applicable.
3.4    Deferral Arrangement.
The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents. Any such deferrals shall be made in a manner that
complies with Code Section 409A.
3.5    No Liability.
No member of the Board or of a Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.
3.6    Share Issuance/Book Entry.
Notwithstanding any provision of this Plan to the contrary, the issuance of the
Stock under the Plan may be evidenced in such a manner as the Board, in its
discretion, deems appropriate, including, without limitation, book-entry
registration or issuance of one or more Stock certificates.
4.
STOCK SUBJECT TO THE PLAN

4.1    Number of Shares Available for Awards; Annual Per-Person Limitations.
Subject to adjustment as provided in Section 15 hereof, the number of shares of
Stock available for issuance under the Plan shall be 2,700,000 (two million
seven hundred thousand), all of which may be subject to Incentive Stock Options.
All shares of Stock issuable under the Plan may be issued as Common Stock. Stock
issued or to be issued under the Plan shall be authorized but unissued shares
or, to the extent permitted by applicable law, issued shares that have been
reacquired by the Company.
The 2013 Plan imposes individual limitations on the amount of Awards, to comply
with Code Section 162(m). Under these limitations, in any fiscal year of the
Company during any part of which the 2013 Plan is in effect, no participant may
be granted an award of more than 200,000 shares.





--------------------------------------------------------------------------------





4.2    Adjustments in Authorized Shares.
The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which Code
Section 424(a) applies. The number of shares of Stock reserved pursuant to
Section 4 shall be increased by the corresponding number of Awards assumed and,
in the case of a substitution, by the net increase in the number of shares of
Stock subject to Awards before and after the substitution.
4.3    Share Usage.
The maximum number of shares of Stock available for issuance under the Plan
shall be reduced by the full number of shares of Stock covered by Option Awards
and SAR Awards granted under the Plan. This reduction shall include the full
number of shares of Stock covered by an Option or SAR, regardless of whether (i)
any shares of Stock are tendered in payment of any Option or SAR, (ii) any such
Option, SAR, or other Award covering shares of Stock under the Plan ultimately
is settled in cash or by delivery of shares of Stock (either by share netting,
an attestation process, or actual delivery), (iii) shares of Stock were used to
satisfy the purchase price of an Award or to satisfy any tax withholdings, or
(iv) shares of Stock were repurchased by the Company with Option or SAR
proceeds. The maximum number of shares of Stock available for issuance under the
Plan shall be reduced by one (1) share of Stock for every share of Stock covered
by all other Awards granted under the Plan. If, however, any Award granted under
this Plan terminates, expires, is forfeited because any performance or
time-based vesting requirements were not satisfied, or lapses for any reason,
any shares of Stock subject to such Award shall again be available for a grant
of an Award under the Plan.
5.
EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1    Effective Date.
The Plan shall be effective as of the Effective Date, subject to approval of the
Plan by the Company’s stockholders entitled to vote thereon. Upon approval of
the Plan by the stockholders of the Company entitled to vote thereon as set
forth above, all Awards made under the Plan on or after the Effective Date shall
be fully effective as if the stockholders of the Company entitled to vote
thereon had approved the Plan on the Effective Date.
5.2    Term.
The Plan shall terminate automatically ten (10) years after the Effective Date
and may be terminated on any earlier date as provided in Sections 5.3 or 15.3.
No Awards shall be made after termination of the Plan.
5.3    Amendment and Termination of the Plan
The Board may at any time and from time to time, alter, amend, suspend, or
terminate the Plan in whole or in part; provided, however, that the Board shall
not have the authority to, without shareholder approval, (1) change the limits
set forth in Section 4.1, (2) change the minimum Option Price or exercise price
of a SAR, (3) change eligible Grantees to receive Awards, (4) reprice or alter
the Option Price of any Option or exercise price of any SAR, previously awarded
to any Grantee, whether through amendment, exchange, cancellation and
replacement grant, or any other means, (5) buy out or cancel an existing Option
or SAR in exchange for an amount of cash or shares of Stock when the Fair Market
Value of the shares of Stock covered by the Option or SAR is less than the
Option Price or exercise price of the SAR, or (6) permit the purchase of shares
of Stock subject to any unvested Option or SAR or waive the vesting requirement
of any unvested Award except as a result of (a) a Change in Control, (b) the
death of a Grantee, or (c) a Grantee’s separation from service with the Company
as defined in accordance with Code Section 409A due to involuntary termination
without Cause. Notwithstanding any provision of the Plan to the contrary, if the
Board determines that any Award may or does not comply with Code Section 409A,
the Company may amend the Plan and the affected Award Agreement, or take any
other action, without the Grantee’s consent, that the Board believes necessary
or appropriate to (1) exempt the Plan and any Award from the application of Code
Section 409A, or (2) comply with the requirements of Code Section 409A.If the
Board, in its sole discretion, determines that the rights of a Grantee with
respect to an Award granted prior to such amendment, suspension or termination,
may be adversely impaired, the consent of such Grantee shall be required or the
terms of such Grantee’s Award shall continue to be governed by the Plan without
giving effect to any such amendment. An amendment to the Plan shall be
contingent on approval of the





--------------------------------------------------------------------------------





Company’s stockholders entitled to vote thereon only to the extent required by
applicable law, regulations or rules. For the avoidance of doubt, nothing in
this Section 5.3 shall be deemed to limit the discretion of the Board under
Section 15.3.
5.4    Amendments of Awards.
The Board may, at any time and from time to time, amend the terms of any Award,
prospectively or retroactively; provided, however, that if the Board, in its
sole discretion, determines that the rights of a Grantee with respect to an
Award may be adversely impaired by any such amendment, the consent of such
Grantee shall be required.
6.
Award ELIGIBILITY

6.1    Employees and Other Service Providers.
Awards may be made under the Plan to any employee, officer or director of, or
other Service Provider providing services to, the Company or any Affiliate
thereof. To the extent required by applicable state law, Awards within certain
states may be limited to employees and officers or employees, officers and
directors. An eligible person may receive more than one Award, subject to such
restrictions as are provided herein.
6.2    Limitations on Incentive Stock Options.
An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company, (ii)
to the extent specifically provided in the related Award Agreement and (iii) to
the extent that the aggregate Fair Market Value (determined at the time the
Option is granted) of the shares of Stock with respect to which all Incentive
Stock Options held by such Grantee become exercisable for the first time during
any calendar year (under the Plan and all other plans of the Grantee’s employer
and its Affiliates) does not exceed $100,000. This limitation shall be applied
by taking options into account in the order in which they were granted.
7.
AWARD AGREEMENT

Each Award pursuant to the Plan shall be evidenced by an Award Agreement, in
such form or forms as the Board shall from time to time determine, which
specifies the number of shares subject to the Award (subject to adjustment in
accordance with Section 15). Award Agreements granted from time to time or at
the same time need not contain similar provisions but shall be consistent with
the terms of the Plan. Each Award Agreement evidencing an Award of Options shall
specify whether such Options are intended to be Nonqualified Stock Options or
Incentive Stock Options, and in the absence of such specification such options
shall be deemed Nonqualified Stock Options.
8.
Terms and conditions of options AND STOCK APPRECIATION RIGHT (sar)

8.1    Option Price.
The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option. The Option Price shall not be less than
the Fair Market Value on the Grant Date of a share of Stock; provided, however,
that in the event that a Grantee is a Ten-Percent Stockholder, the Option Price
of an Incentive Stock Option granted to such Grantee shall be not less than one
hundred ten percent (110%) of the Fair Market Value of a share of Stock on the
Grant Date.
Neither the Board nor any Committee shall have the authority to reprice any
outstanding Option Grant under the plan unless the stockholders of the Company
have approved such an action within a twelve (12) month period preceding or
following such an event. They also cannot reduce exercise price, cannot exchange
for cash, other award, or another option/SAR with an exercise price lower than
the original exercise price.
8.2    Vesting.
Subject to Sections 8.3 and 15.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement provided that





--------------------------------------------------------------------------------





any Award Agreement shall provide for a vesting period of no less than one year.
For purposes of this Section 8.2, fractional numbers of shares of Stock subject
to an Option shall be rounded down to the next nearest whole number. The Board
may provide, for example, in the Award Agreement for (i) accelerated
exercisability of the Option in the event the Grantee’s Service terminates on
account of death, Disability or another event, (ii) expiration of the Option
prior to its term in the event of the termination of the Grantee’s Service,
(iii) immediate forfeiture of the Option in the event the Grantee’s Service is
terminated for Cause or (iv) unvested Options to be exercised subject to the
Company’s right of repurchase with respect to unvested shares of Stock.
8.3    Term.
Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten (10) years
from the Grant Date, or under such circumstances and on such date prior thereto
as is set forth in the Plan or as may be fixed by the Board and stated in the
Award Agreement relating to such Option; provided, however, that in the event
that the Grantee is a Ten-Percent Stockholder, an Option granted to such Grantee
that is intended to be an Incentive Stock Option shall not be exercisable after
the expiration of five (5) years from its Grant Date.
8.4    Exercise of Options on Termination of Service.
Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Board, need
not be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.
8.5    Limitations on Exercise of Option.
Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company entitled to vote thereon, or after ten (10) years
following the Grant Date, or after the occurrence of an event referred to in
Section 15 hereof which results in termination of the Option.
8.6    Exercise Procedure.
An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, in the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised. The minimum number of shares of
Stock with respect to which an Option may be exercised, in whole or in part, at
any time shall be the lesser of (i) one hundred (100) shares or such lesser
number set forth in the applicable Award Agreement and (ii) the maximum number
of shares available for purchase under the Option at the time of exercise. The
Option Price shall be payable in a form described in Section 10.
8.7    Right of Holders of Options.
Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a stockholder of the
Company (for example, the right to cash or dividend payments or distributions
attributable to the subject shares of Stock) until the shares of Stock covered
thereby are fully paid and issued to such individual.
8.8    Delivery of Stock Certificates.
Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing such Grantee’s ownership of the shares of
Stock purchased upon such exercise of the Option. Notwithstanding any other
provision of this Plan to the contrary, the Company may elect to satisfy any
requirement under this Plan for the delivery of stock certificates through the
use of book-entry.





--------------------------------------------------------------------------------





8.9    Transferability of Options.
Except as provided in Section 8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.
8.10    Family Transfers.
If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option that is not an Incentive Stock Option to any
Family Member. For the purpose of this Section 8.10, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights, or (iii) unless applicable law
does not permit such transfers, a transfer to an entity in which more than fifty
percent (50%) of the voting interests are owned by Family Members (or the
Grantee) in exchange for an interest in that entity. Following a transfer under
this Section 8.10, any such Option shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, and
shares of Stock acquired pursuant to the Option shall be subject to the same
restrictions on transfer of shares as would have applied to the Grantee.
Subsequent transfers of transferred Options are prohibited except to Family
Members of the original Grantee in accordance with this Section 8.10 or by will
or the laws of descent and distribution. The events of termination of Service
under an Option shall continue to be applied with respect to the original
Grantee, following which the Option shall be exercisable by the transferee only
to the extent, and for the periods specified in the applicable Award Agreement,
and the shares may be subject to repurchase by the Company or its assignee.
8.11    Notice of Disqualifying Disposition.
If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances described in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition within ten (10) days
thereof.
8.12    Grant of SARs.
Subject to the terms and provisions of the Plan, the Board, at any time and from
time to time, may grant SARs to Grantees in such amounts as the Board shall
determine. A SAR shall represent a right to receive a payment in cash, shares of
Stock, or a combination thereof, equal to the excess of the Fair Market Value of
a specified number of shares of Stock on the date the SAR is exercised over an
amount (the “SAR exercise price”) which shall be no less than the Fair Market
Value on the date the SAR was granted (or the Option Price for SARs granted in
tandem with an Option), as set forth in the applicable Award Agreement.
8.13    Award Agreement.
Each SAR grant shall be evidenced by an Award Agreement that shall specify the
SAR exercise price, the duration of the SAR, the number of shares of Stock to
which the SAR pertains, whether the SAR is granted in tandem with the grant of
an Option or is freestanding, the form of payment of the SAR upon exercise, and
such other provisions as the Board shall determine. SARs granted under this
Section 8 shall be exercisable at such times and be subject to such restrictions
and conditions as the Board shall in each instance approve and which shall be
set forth in the applicable Award Agreement, which need not be the same for each
grant or for each Grantee. Notwithstanding the foregoing, a SAR shall not fully
vest until the date that is three (3) years after the date of grant of such SAR,
except as otherwise may be provided in the Award Agreement for (a) new hires,
(b) involuntary terminations of employment without Cause, (c) achievement of
specific performance objectives, (d) death, (e) Disability, or (f) other
circumstances that the Board determines is in the best interests of the Company,
but only if any individuals identified or subject to the circumstances described
in items (a) through (f) above have been continuously employed with the Company
for a period of at least six (6) months from the date of grant.
8.14    Duration of SAR.





--------------------------------------------------------------------------------





Each SAR granted to a Grantee shall expire at such time as the Board shall
determine at the time of grant; provided, however, that no SAR shall be
exercisable on or later than the tenth (10th) anniversary date of its grant.
8.15    Exercise.
SARs shall be exercised by the delivery to the Company of written or other
notice of exercise acceptable to the Company, setting forth the number of shares
of Stock with respect to which the SAR is to be exercised. The date of exercise
of the SAR shall be the date on which the Company shall have received notice
from the Grantee of the exercise of such SAR. SARs granted in tandem with the
grant of an Option may be exercised for all or part of the shares of Stock
subject to the related Option upon the surrender of the right to exercise the
equivalent portion of the related Option. SARs granted in tandem with the grant
of an Option may be exercised only with respect to the shares of Stock for which
its related Option is then exercisable. With respect to SARs granted in tandem
with an Incentive Stock Option, (a) such SAR will expire no later than the
expiration of the underlying Incentive Stock Option, (b) the value of the payout
with respect to such SAR may be for no more than 100% of the difference between
the Option Price of the underlying Incentive Stock Option and the Fair Market
Value of the shares of Stock subject to the underlying Incentive Stock Option at
the time such SAR is exercised, and (c) such SAR may be exercised only when the
Fair Market Value of the shares of Stock subject to the underlying Incentive
Stock Option exceeds the Option Price of the Incentive Stock Option.
SARs granted independently from the grant of an Option may be exercised upon the
terms and conditions contained in the applicable Award Agreement. In the event
the SAR shall be payable in shares of Stock, a certificate for the shares of
Stock acquired upon exercise of an SAR shall be issued in the name of the
Grantee, or the Company shall transfer the shares of Stock electronically from
its transfer agent to the Grantee, as soon as practicable following receipt of
notice of exercise. No fractional shares of Stock will be issuable upon exercise
of the SAR and, unless provided in the applicable Award Agreement or otherwise
determined by the Board, the Grantee will receive cash in lieu of fractional
shares of Stock.
8.16    Exercise upon Termination of Employment.
Each Grantee’s Award Agreement shall set forth the extent to which the Grantee
shall have the right to exercise a SAR following termination of the Grantee’s
employment with the Company. Such provisions shall be determined in the sole
discretion of the Board, shall be included in the Award Agreement entered into
by the Grantees, need not be uniform among all SARs issued pursuant to this
Section 8, and may reflect distinctions based on the reasons for termination of
employment.
8.17     Nontransferability.
Unless otherwise determined by the Board in its discretion, no SAR granted under
this Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, SARs granted in tandem with an Incentive Stock Option granted to a
Grantee under the Plan shall be exercisable during the Grantee’s lifetime only
by such Grantee.
9.
terms and conditions of RESTRICTED STOCK and stock units

9.1    Award of Restricted Stock and Stock Units.
The Board may from time to time grant Restricted Stock or Stock Units to persons
eligible to receive Awards under Section 6 hereof, subject to such restrictions,
conditions and other terms as the Board may determine.
9.2    Restrictions.
At the time an Award of Restricted Stock or Stock Units is made, the Board shall
establish a restriction period of no less than one year applicable to such
Restricted Stock or Stock Units. Each Award of Restricted Stock or Stock Units
may be subject to a different restriction period. The Board may, in its sole
discretion, at the time an Award of Restricted Stock or Stock Units is made,
prescribe conditions that must be satisfied prior to the expiration of the





--------------------------------------------------------------------------------





restriction period, including the satisfaction of corporate or individual
performance objectives or continued Service, in order that all or any portion of
the Restricted Stock or Stock Units shall vest.
The Board also may, in its sole discretion, shorten or terminate the restriction
period or waive any of the conditions applicable to all or a portion of the
Restricted Stock or Stock Units. The Restricted Stock or Stock Units may not be
sold, transferred, assigned, pledged or otherwise encumbered or disposed of
during the restriction period or prior to the satisfaction of any other
conditions prescribed by the Board with respect to such Restricted Stock or
Stock Units.
9.3    Restricted Stock Certificates.
The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to such Grantee, as soon as reasonably practicable
after the applicable Grant Date. The Board may provide in an Award Agreement
that either (i) the Secretary of the Company shall hold such certificates for
the Grantee’s benefit until such time as the Restricted Stock is forfeited to
the Company, or the restrictions lapse, or (ii) such certificates shall be
delivered to the Grantee; provided, however, that such certificates shall bear a
legend or legends that complies with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Agreement.
9.4    Rights of Holders of Restricted Stock.
Holders of Restricted Stock shall have the right to vote such Stock and, unless
the Board otherwise provides in an Award Agreement, to receive any dividends
declared or paid with respect to such Stock. The Board may provide that any
dividends paid on Restricted Stock must be reinvested in shares of Stock, which
may or may not be subject to the same or other vesting conditions and
restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Award. In the case of
unearned performance awards (shares/units), dividend payouts/dividend
equivalents are prohibited.
9.5    Rights of Holders of Stock Units.
9.5.1
Voting and Dividend Rights.

Holders of Stock Units shall have no rights as stockholders of the Company. The
Board may provide in an Award Agreement evidencing a grant of Stock Units that
the holder of such Stock Units shall be entitled to receive, upon the Company’s
payment of a cash dividend on its outstanding Stock, a cash payment for each
Stock Unit held equal to the per-share dividend paid on the Stock. Such Award
Agreement may also provide that such cash payment will be deemed reinvested in
additional Stock Units at a price per unit equal to the Fair Market Value of a
share of Stock on the date that such dividend is paid.
9.5.2
Creditor’s Rights.

A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.
9.6    Termination of Service.
Unless otherwise provided by the Board in the applicable Award Agreement, upon
the termination of a Grantee’s Service with the Company or an Affiliate thereof,
any shares of Restricted Stock or Stock Units held by such Grantee that have not
vested, or with respect to which all applicable restrictions and conditions have
not lapsed, shall immediately be deemed forfeited. Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including, but not limited to, the right to vote Restricted Stock
and any right to receive dividends with respect to shares of Restricted Stock or
Stock Units.
9.7    Purchase and Delivery of Stock.





--------------------------------------------------------------------------------





The Grantee shall be required to purchase the Restricted Stock or Stock Units
from the Company at a Purchase Price equal to the greater of (i) the aggregate
par value of the shares of Stock represented by such Restricted Stock or Stock
Units or (ii) the Purchase Price, if any, specified in the Award Agreement
relating to such Restricted Stock or Stock Units. The Purchase Price shall be
payable in a form described in Section 10 or, in the discretion of the Board, in
consideration for past Services rendered to the Company or an Affiliate thereof.
Upon the expiration or termination of the restriction period and the
satisfaction of any other conditions prescribed by the Board, having properly
paid the Purchase Price, the restrictions applicable to shares of Restricted
Stock or Stock Units settled in Stock shall lapse, and, unless otherwise
provided in the Award Agreement, a stock certificate for such shares shall be
delivered, free of all such restrictions, to the Grantee or the Grantee’s
beneficiary or estate, as the case may be, upon the surrender of any stock
certificate(s) previously issued to such Grantee in respect of such shares.
Neither the Grantee, nor the Grantee’s beneficiary or estate, shall have any
further rights with regard to a Stock Unit once the share of Stock represented
by the Stock Unit has been delivered.
10.
FORM OF PAYMENT

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock or Stock Units shall be
made in cash or in cash equivalents acceptable to the Company. In addition, to
the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to exercise of an Option may be made in any other form
that is consistent with applicable laws, regulations and rules.
11.
WITHHOLDING TAXES

The Company or an Affiliate thereof, as the case may be, shall have the right to
deduct from payments of any kind otherwise due to a Grantee any federal, state,
or local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock or payment of any kind upon the exercise of an
Option. At the time of such vesting, lapse, or exercise, the Grantee shall pay
to the Company or the Affiliate thereof, as the case may be, any amount that the
Company or the Affiliate thereof may reasonably determine to be necessary to
satisfy such withholding obligation. Subject to the prior approval of the
Company or the Affiliate thereof, which may be withheld by the Company or the
Affiliate thereof, as the case may be, in its sole discretion, the Grantee may
elect to satisfy such obligations, in whole or in part, (i) by causing the
Company or the Affiliate thereof to withhold shares of Stock otherwise issuable
to the Grantee or (ii) by delivering to the Company or the Affiliate shares of
Stock already owned by the Grantee. The shares of Stock so delivered or withheld
shall have an aggregate Fair Market Value equal to such withholding obligations.
The Fair Market Value of the shares of Stock used to satisfy such withholding
obligation shall be determined by the Board as of the date that the amount of
tax to be withheld is to be determined. A Grantee who has made an election
pursuant to this Section 11 may satisfy his or her withholding obligation only
with shares of Stock that are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements. The maximum number of shares
of Stock that may be withheld from any Award to satisfy any federal, state or
local tax withholding requirements upon the exercise, vesting, lapse of
restrictions applicable to such Award or payment of shares pursuant to such
Award, as applicable, cannot exceed such number of shares having a Fair Market
Value equal to the minimum statutory amount required by the Company to be
withheld and paid to any such federal, state or local taxing authority with
respect to such exercise, vesting, lapse of restrictions or payment of shares.
12.
RESTRICTIONS ON TRANSFER OF SHARES OF STOCK

12.1    Repurchase and Other Rights.
Stock issued upon exercise of an Option or pursuant to an Award of Restricted
Stock or Stock Units may be subject to such right of repurchase upon termination
of Service or other transfer restrictions as the Board may determine, consistent
with applicable law. Any additional restrictions shall be set forth in the Award
Agreement; provided, however, that no such restrictions shall be inconsistent
with the terms of the Plan.
12.2    Installment Payments.





--------------------------------------------------------------------------------





In the case of any repurchase of shares of Stock acquired by the Grantee
pursuant to the exercise of an Option or under an Award of Restricted Stock or
Stock Units, the Company or its permitted assignee may pay the Grantee,
transferee, or other registered owner of the Stock the purchase price in three
(3) or fewer annual installments. Interest shall be credited on the installments
at the applicable federal rate (as determined for purposes of Code Section) in
effect on the date on which the purchase is made. The Company or its permitted
assignee shall pay at least one-third of the total purchase price each year,
plus interest on the unpaid balance, with the first payment being made on or
before the 60th day after the purchase.
12.3    Legend.
In order to enforce the restrictions imposed upon shares of Stock under this
Plan or as provided in an Award Agreement, the Board may cause a legend or
legends to be placed on any certificate representing shares issued pursuant to
this Plan that complies with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under it.
13.
BENEFIT LIMITATIONS

Notwithstanding any other provision of this Plan or of any other agreement,
contract or understanding heretofore or hereafter entered into by a Grantee with
the Company or any Affiliate thereof, except an agreement, contract or
understanding that expressly addresses Code Section 280G or Code Section 4999
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of participants or beneficiaries of which the
Grantee is a member), whether or not such compensation is deferred, is in cash,
or is in the form of a benefit to or for the Grantee (a “Benefit Arrangement”),
if the Grantee is a “disqualified individual,” as defined in Code Section
280G(c), any Awards held by that Grantee and any right to receive any payment or
other benefit under this Plan shall not become exercisable or vested (i) to the
extent that such right to exercise, vesting, payment, or benefit, taking into
account all other rights, payments, or benefits to or for the Grantee under this
Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Grantee under this Plan to be considered a “parachute
payment” within the meaning of Code Section 280G(b)(2) (a “Parachute Payment”)
and (ii) if, as a result of receiving a Parachute Payment, the aggregate
after-tax amounts received by the Grantee from the Company under this Plan, all
Other Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment. In the event that the
receipt of any such right to exercise, vesting, payment, or benefit under this
Plan, in conjunction with all other rights, payments, or benefits to or for the
Grantee under any Other Agreement or any Benefit Arrangement would cause the
Grantee to be considered to have received a Parachute Payment under this Plan
that would have the effect of decreasing the after-tax amount received by the
Grantee as described in clause (ii) of the preceding sentence, then those
rights, payments, or benefits under this Plan, any Other Agreements, and any
Benefit Arrangements shall be reduced or eliminated so as to avoid having the
payment or benefit to the Grantee be deemed to be a Parachute Payment. The
Company shall reduce or eliminate the Parachute Payments by first reducing or
eliminating any cash payments benefits (with the payments to be made furthest in
the future being reduced first), then by reducing or eliminating any accelerated
vesting of Options, then by reducing or eliminating any accelerated vesting of
Restricted Stock, then by reducing or eliminating any other remaining Parachute
Payments unless otherwise specified in any executed executive agreements.
14.
REQUIREMENTS OF LAW

14.1    General.
The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising a right emanating from such Award, or
the Company of any provision of any law or regulation of any governmental
authority, including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any shares subject to an Award
upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares hereunder, no shares of Stock may be issued or sold to the
Grantee or any other individual exercising





--------------------------------------------------------------------------------





an Option pursuant to such Award unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company, and any delay caused thereby shall
in no way affect the date of termination of the Award. Without limiting the
generality of the foregoing, in connection with the Securities Act, upon the
exercise of any right emanating from such Award or the delivery of any shares of
Restricted Stock, unless a registration statement under the Securities Act is in
effect with respect to the shares of Stock covered by such Award, the Company
shall not be required to sell or issue such shares unless the Board has received
evidence satisfactory to it that the Grantee or any other individual exercising
an Option may acquire such shares pursuant to an exemption from registration
under the Securities Act. Any determination in this connection by the Board
shall be final, binding, and conclusive. The Company may, but shall in no event
be obligated to, register any securities covered hereby pursuant to the
Securities Act. The Company shall not be obligated to take any affirmative
action in order to cause the exercise of an Option or the issuance of shares of
Stock pursuant to the Plan to comply with any law or regulation of any
governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option shall not be exercisable until the shares of Stock
covered by such Option are registered or are exempt from registration, the
exercise of such Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.
14.2    Rule 16b-3.
During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan and the exercise of Options granted hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Board does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Board, and shall not affect the
validity of the Plan. In the event that Rule 16b-3 is revised or replaced, the
Board may exercise its discretion to modify this Plan in any respect necessary
to satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.
15.
EFFECT OF CHANGES IN CAPITALIZATION

15.1    Changes in Stock.
If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which Awards may be made under the Plan shall be adjusted proportionately
and accordingly by the Board. In addition, the number and kind of shares for
which Awards are outstanding shall be adjusted proportionately and accordingly
so that the proportionate interest of the Grantee immediately following such
event shall, to the extent practicable, be the same as immediately before such
event. Any such adjustment in outstanding Options shall not change the aggregate
Option Price payable with respect to shares that are subject to the unexercised
portion of an outstanding Option, but shall include a corresponding
proportionate adjustment in the Option Price per share. The conversion of any
convertible securities of the Company shall not be treated as an increase in
shares effected without receipt of consideration. Notwithstanding the foregoing,
in the event of any distribution to the Company’s stockholders of securities of
any other entity or other assets (including an extraordinary dividend but
excluding a non-extraordinary dividend of the Company) without receipt of
consideration by the Company, the Company shall, in such manner as the Company
deems appropriate, adjust (i) the number and kind of shares subject to
outstanding Awards and/or (ii) the exercise price of outstanding Options to
reflect such distribution.
15.2    Reorganization in Which the Company Is the Surviving Entity and in Which
No Change of Control Occurs.
Subject to the exception set forth in the last sentence of Section 15.4, if the
Company shall be the surviving entity in any reorganization, merger, or
consolidation of the Company with one or more other entities and in which no
Change of Control occurs, any Award theretofore made pursuant to the Plan shall
pertain to and apply to the securities to which a holder of the number of shares
of Stock subject to such Award would have been entitled immediately





--------------------------------------------------------------------------------





following such reorganization, merger, or consolidation, and with a
corresponding proportionate adjustment of the Option Price per share so that the
aggregate Option Price thereafter shall be the same as the aggregate Option
Price of the shares remaining subject to the Option immediately prior to such
reorganization, merger, or consolidation. In the event of a transaction
described in this Section 15.2, Stock Units shall be adjusted so as to apply to
the securities that a holder of the number of shares of Stock subject to the
Stock Units would have been entitled to receive immediately following such
transaction.
15.3    Change of Control.
Subject to the exceptions set forth in the last sentence of this Section 15.3
and the last sentence of Section 15.4, upon the occurrence of a Change of
Control either of the following two actions shall be taken:
(i) immediately prior to the scheduled consummation of a Change of Control, all
shares of Restricted Stock and Stock Units shall become immediately vested and
all Options outstanding hereunder shall become immediately exercisable unless
otherwise specified in any executed executive agreements and shall remain
exercisable for a period of fifteen days, or
(ii) the Board may elect, in its sole discretion, to cancel any outstanding
Awards and pay or deliver, or cause to be paid or delivered, to the holder
thereof an amount in cash or securities having a value (as determined by the
Board acting in good faith) equal to the product of the number of shares of
Stock subject to the Award (the “Grant Shares”) multiplied by the amount, if
any, by which (I) the formula or fixed price per share paid to holders of shares
of Stock pursuant to such transaction exceeds (II) the Option Price applicable
to such Grant Shares.
With respect to the Company's establishment of an exercise window, (i) any
exercise of an Option during such period shall be conditioned upon the
consummation of the event and shall be effective only immediately before the
consummation of the event, and (ii) upon consummation of any Change of Control,
the Plan and all outstanding but unexercised Options shall terminate. The Board
shall send written notice of an event that will result in such a termination to
all individuals who hold Options not later than the time at which the Company
gives notice thereof to its stockholders.
This Section 15.3 shall not apply to any Change of Control to the extent that
provision is made in writing in connection with such Change of Control for the
assumption or continuation of the Options, Stock Units or shares of Restricted
Stock theretofore granted, or for the substitution for such Awards for new
common stock options, stock units or new shares of restricted stock relating to
the stock of a successor entity, or a parent or subsidiary thereof, with
appropriate adjustments as to the number of shares (disregarding any
consideration that is not common stock) and option prices, in which event the
Awards theretofore granted shall continue in the manner and under the terms so
provided. In the event a Grantee’s Award is assumed, continued or substituted
upon the consummation of any Change of Control and his employment is terminated
without Cause within one year following the consummation of such Change of
Control, the Grantee’s Award will be fully vested and may be exercised in full,
to the extent applicable, for the period set forth in the Grantee’s Award
Agreement or for such longer period as the Committee may determine.
15.4    Adjustments.
Adjustments under Section 15 related to shares of Stock or securities of the
Company shall be made by the Board, whose determination in that respect shall be
final, binding and conclusive. No fractional shares or other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share. The Board may provide in Award Agreements at the time of
grant, or any time thereafter with the consent of the Grantee, for different
provisions to apply to an Award in place of those described in Sections
15.1-15.3.
15.5    No Limitations on Company.
The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.





--------------------------------------------------------------------------------





16.
general provisions

16.1    Clawback Provisions.
The Board shall, in all appropriate circumstances, require reimbursement of any
payment under any Award to an executive officer where: (1) the payment was
predicated upon achieving certain financial results that were subsequently the
subject of a substantial restatement of Company’s financial statements filed
with the Securities and Exchange Commission; (2) the Board determines the
executive engaged in intentional misconduct that caused or substantially caused
the need for the substantial restatement; and (3) a lower payment would have
been made to the executive based upon the restated financial results. In each
such instance, the Company will, to the extent practicable, seek to recover from
the individual executive the amount by which the individual payments under any
Award for the relevant period exceeded the lower payment that would have been
made based on the restated financial results. For purposes of this policy, the
term "executive officer" means any officer who has been designated an executive
officer by the Board.
16.2    Disclaimer of Rights.
No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate thereof, or to interfere in any way with any
contractual or other right or authority of the Company either to increase or
decrease the compensation or other payments to any individual at any time, or to
terminate any employment or other relationship between any individual and the
Company or any Affiliate thereof. The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein. The Plan shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any participant or beneficiary
under the terms of the Plan.
16.3    Nonexclusivity of the Plan.
Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company entitled to vote thereon for approval shall be
construed as creating any limitations upon the right and authority of the Board
to adopt such other incentive compensation arrangements (which arrangements may
be applicable either generally to a class or classes of individuals or
specifically to a particular individual or particular individuals) as the Board
in its discretion determines desirable, including, without limitation, the
granting of stock options otherwise than under the Plan.
16.4    Captions.
The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision hereof or
thereof.
16.5    Other Award Agreement Provisions.
Each Award under the Plan may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Board, in its sole
discretion.
16.6    Number and Gender.
With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.
16.7    Severability.
If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.





--------------------------------------------------------------------------------





16.8    Governing Law.
The validity and construction of this Plan and the instruments evidencing the
Awards awarded hereunder shall be governed by the laws of the State of Maryland
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Awards awarded hereunder to the substantive laws of any other jurisdiction.
16.9    Code Section 409A.
The Board intends to comply with Code Section 409A, or an exemption to Code
Section 409A, with regard to Awards hereunder that constitute nonqualified
deferred compensation within the meaning of Code Section 409A. To the extent
that the Board determines that a Grantee would be subject to the additional
twenty percent (20%) tax imposed on certain nonqualified deferred compensation
plans pursuant to Code Section 409A as a result of any provision of any Award
granted under this Plan, such provision shall be deemed amended to the minimum
extent necessary to avoid application of such additional tax. The nature of any
such amendment shall be determined by the Board.





